Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/2022.
Applicant's election with traverse of yttria in the reply filed on 7/29/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination should not pose an undue burden in view of the fact that other coatings require a search and examination of the same rare earth oxide materials.  This is not found persuasive because the species are mutually exclusive and a search for one species (e.g. yttria) would not necessarily encompass the search for the other species (e.g. essentially free of rare earth oxide).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
The term “non-trace amount” renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which concentrations fall inside and outside of the scope of the claimed range of “non-trace amount”.  For the purpose of examination, any concentration will meet the claim limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Darolia (US20080145674) in view of Pitek (Pitek, A Study of the Zirconia-Yttria-Tantala System as a Potential Thermal Barrier Oxide, A dissertation, University of California, Santa Barbara, December 2006, pg. 1-198).
Regarding Claims 1-4, 6, and 13, Darolia teaches a method for producing a high temperature coating system over a component, the method comprising: forming a fracture-resistant TBC layer over a surface of the component, the fracture-resistant TBC layer formed from a first coating precursor material containing: zirconia and tantala ([0027]); forming a CMAS-resistant TBC layer over the fracture-resistant TBC layer, the CMAS-resistant TBC layer formed from a second coating precursor material containing: zirconia, tantala, and yttria ([0026]); and wherein the zirconia concentration in the first precursor is at least twice the zirconia concentration in the second precursor ([0026-0027]) and wherein the yttria concentration in the second precursor is at least twice the yttria concentration in the first precursor ([0026-0027]).
Darolia is silent as to the tantala concentration in the precursors; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate concentration.  Pitek teaches a study of zirconia-yttria-tantala systems for thermal barrier oxides wherein hot corrosion resistance of the co-doped compositions was superior to the YSZ compositions. Pitek teaches phase stability occurs at above 14% yttria by co-doping an equimolar amount of tantala (abstract), i.e. the tantala concentration is equal to the yttria concentration and the tantala concentration in the second precursor is at least twice the tantala concentration in the first precursor.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the TBC of Darolia to include co-doping of equal amounts of yttria and tantala, as suggested in Pitek, in order to achieve a thermal barrier coating having hot corrosion resistance and phase stability. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the concentrations of the components to be any of the concentrations suggested by the references, including those within the claimed ranges, because Darolia and Pitek teach they are suitable concentrations for TBC layers in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Darolia with any of the concentrations as suggested by the references.
Regarding Claims 7-8 and 14, Darolia teaches the undercoating and topcoat layers having a concentration gradient of yttria formed during the deposition ([0024] and [0033]).  Darolia teaches the concentration increases with thickness ([0033]).  Darolia teaches exposure of the coated component to turbine operating temperatures ([0034]).  Darolia does not explicitly teach the heat treating to diffuse the yttria and form the gradient therein; however, Pitek provides evidence that leaching occurs during hot corrosion and is manifested in a gradient of yttrium content within the depth (pg. 100).
Regarding Claim 9, Darolia teaches the yttria concentration being at least 12 mol. percent and the balance being zirconia ([0026]).  Pitek teaches co-doping an equal amount of tantala (abstract).  
Regarding Claim 10, Darolia teaches multiple TBC undercoat layers ([0027]) and formulating the TBC to have a gradient increase in yttria concentration with an increase in thickness ([0033]), i.e. a gradient decrease in zirconia concentration.
Regarding Claim 11, Darolia teaches wherein the component comprises a Gas Turbine Engine (GTE) component; and wherein the method further comprises forming the CMAS-resistant TBC layer as an outermost layer of the high temperature coating system such that the CMAS-resistant TBC layer is directly exposed to core gas flow during GTE operation ([0034]).
Regarding Claim 12, Darolia teaches the first layer being a zirconia based ceramic material partially or fully stabilized by oxides including yttria and tantala ([0027]). Darolia teaches the first layer having less yttria than the second layer ([0026-0027]).  Darolia teaches the second layer being greater than 20 wt. % yttria with the balance being other oxides such as tantala ([0026]).  Pitek teaches phase stability occurs at above 14% yttria by co-doping an equimolar amount of tantala (abstract).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the concentrations of the components to be any of the concentrations suggested by the references, including those within the claimed ranges, because Darolia and Pitek teach they are suitable concentrations for TBC layers in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Darolia with any of the concentrations as suggested by the references.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712